Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
Response to Amendment
	The Examiner acknowledges the amendments.  The previous rejections are maintained.  All the amendments and arguments are fully addressed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 12-15, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hazet (DE202009002124U1) in view of King (US 2014/0331831) in view of Wright (US 2009/0261737).
Regarding claim 1 (Currently Amended) Hazet discloses a tool adapted to apply torque to a work piece that has a target amount of torque or angle that is to be applied to the work piece, comprising: 
a sensor (Item 4, “input module”) adapted to measure an amount of torque or angle applied to the work piece by the tool, 
a first indicator (Item 7 yellow led) adapted to: 
illuminate with a first flashing rate when a first measured amount of torque or angle is applied to the work piece (Paragraph [0007]); 
change from the first flashing rate to illuminate with a second flashing rate that is greater than the first flashing rate; when a second measured amount of torque or angle is applied to the work piece (Paragraph [0007]); and 
change from the second flashing rate to illuminate with a solid state when a third measured amount of torque or angle is applied to the work piece, illuminate at a solid state when an amount of torque or angle is applied to the work piece (Paragraph [0007], “to vary the flashing frequency of the optical signals so that the respective torque or angle of rotation progress is displayed from a slow flashing frequency to a continuous light”. This discloses the concept of having a progressive flashing rate from slow to fast as the torque increases).  
a second indicator (Item 7 green led) adapted to illuminate when a fourth measured amount of torque or angle applied to the work piece is about 100% of the target amount of torque or angle that is to be applied to the work piece (Paragraph [0007]); and 
a third indicator (Item 7 red LED) adapted to illuminate when a fifth measured amount of torque or angle applied to the work piece is more than 100% of the target amount of torque or angle that is to be applied to the work piece (Paragraph [0007]).  
Hazet fails to explicitly disclose a first measured amount, a second measured amount, a and third amount of torque.  Hazet discloses a flash rate increasing to continuous illumination until a certain torque value is reached.  Although not explicitly disclosed, the tool is relaying torque values to the user through a signal of an indicator.  
King teaches disclose a first measured amount (40%), a second measured amount (60%), or a third amount of toque (80%) (all discussed in Paragraph [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hazet to set the measured amounts to be 40%, 60%, 80%, 100%, and above 100% as taught by King.  Doing so would give a user several indications of the current torque load as they approached the set torque value.  This is beneficial because overtightening in many situations overtightening is undesirable and can lead to damage or rework (King Paragraphs [0006-8]). 
Hazet further fails to explicitly disclose the first indicator is illuminated with the first flashing rate until the second measured amount of torque or angle is applied to the work piece or he first indicator is illuminated with the second flashing rate until the third measured amount of torque or angle is applied to the work piece.  
Wright teaches a hand tool which uses a first indicator is illuminated with the first flashing rate until the second measured amount of battery and the first indicator is illuminated with the second flashing rate until the third measured amount of battery (Paragraph [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the flashing rate as described in Hazet for the flashing rate as described in Wright, pursuant MPEP2143, as these are recognized to be elements that would obtain the same predictable results.  More specifically, both flashing rates indicate to the user the current status of the tool.  Leading one of ordinary skill in the art to the predictable result that the tool could be capable of communicating to the user the status of the tool through the different flashing rates.
Regarding claim 3 (Previously presented) Hazet in view of King in view of Wright disclose the tool of claim 1, wherein the second indicator is adapted to illuminate with a solid state (King Paragraph [0028]).  
Regarding claim 4 (Previously presented) Hazet in view of King in view of Wright disclose the tool of claim 3 wherein the third indicator is adapted to illuminate with a solid state.  
Regarding claim 5 (Previously presented) Hazet in view of King in view of Wright disclose the tool of claim 1, wherein the first, second, and third indicators are arranged in a ring type shape around a longitudinal axis of the tool (Hazet Item 8).  
Regarding claim 6 (Previously presented) Hazet in view of King in view of Wright disclose the tool of claim 5, further comprising a body portion adapted to be gripped by a user (Hazet Item 5), and a head portion (Hazet Item 2) proximal to an end of the body portion, wherein the first, second, and third indicators are each disposed between the body portion and the head portion. 
Regarding claim 7 (Original), Hazet in view of King in view of Wright disclose the tool of claim 6, wherein the tool is an in-line type tool (Figure 1 of Hazet). 
Regarding claim 12 (Currently Amended) Hazet discloses a tool adapted to apply torque to a work piece that has a target amount of torque or angle that is to be applied to the work piece, comprising: 
a sensor (Item 4 “input module”) adapted to measure an amount of torque or angle applied to the work piece 
a first indicator (Item 7, “yellow” led) adapted to: 
illuminate with a first flashing rate when the measured amount of torque or angle applied to the work piece; change from the first flashing rate to illuminate with a second flashing rate, greater than the first flashing rate; and472767977v.1Attorney Docket No.: 25493-604990Application No.: 16/374,391 change from the second flashing rate to Art Unit: 3723illuminate with a solid state when the measured amount of torque or angle applied to the work piece is about 80% of the target amount of torque or angle that is to be applied to the work piece (Paragraph [0007] “to vary the flashing frequency of the optical signals so that the respective torque or angle of rotation progress is displayed from a slow flashing frequency to a continuous light”. This discloses the concept of having a progressive flashing rate from slow to fast as the torque increases); 
a second indicator (Item 7 green LED) adapted to illuminate with a solid state when the measured amount of torque or angle applied to the work piece is about 100% of the target amount of torque or angle that is to be applied to the work piece, wherein the first indicator ceases illuminating when the second indicator is illuminated (Paragraph [007] “traffic light principle”); and 
a third indicator (Item 7 red LED) adapted to illuminate with a solid state when the measured amount of torque or angle applied to the work piece is more than 100% of the target amount of torque or angle that is to be applied to the work piece, wherein the second indicator ceases illuminating when the third indicator is illuminated (Paragraph [007] “traffic light principle”).
Hazet fails to explicitly disclose wherein the first measured amount is 40% of the target amount of torque or angle that is to be applied to the work piece, the second measured amount is 60% of the target amount of torque or angle that is to be applied to the work piece, and the third measured amount is 80% of the target amount of torque or angle that is to be applied to the work piece.  Hazet discloses a flash rate increasing to continuous illumination until a certain torque value is reached.  Although not explicitly disclosed, the tool is relaying torque values to the user through a signal of an indicator.  
King discloses a torque tool wherein the first measured amount is 40% of the target amount of torque or angle that is to be applied to the work piece, the second measured amount is 60% of the target amount of torque or angle that is to be applied to the work piece, and the third measured amount is 80% of the target amount of torque or angle that is to be applied to the work piece (Paragraph [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hazet to set the measured amounts to be 40%, 60%, 80%, 100%, and above 100% as taught by King.  Doing so would give a user several indications of the current torque load as they approached the set torque value.  This is beneficial because overtightening in many situations overtightening is undesirable and can lead to damage or rework (King Paragraphs [0006-8]). 
Hazet further fails to explicitly disclose the first indicator is illuminated with the first flashing rate until the second measured amount of torque or angle is applied to the work piece or he first indicator is illuminated with the second flashing rate until the third measured amount of torque or angle is applied to the work piece.  
Wright teaches a hand tool which uses a first indicator is illuminated with the first flashing rate until the second measured amount of battery and the first indicator is illuminated with the second flashing rate until the third measured amount of battery (Paragraph [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the flashing rate as described in Hazet for the flashing rate as described in Wright, pursuant MPEP2143, as these are recognized to be elements that would obtain the same predictable results.  More specifically, both flashing rates indicate to the user the current status of the tool.  Leading one of ordinary skill in the art to the predictable result that the tool could be capable of communicating to the user the status of the tool through the different flashing rates.
Regarding claim 13 (Original), Hazet in view of King in view of Wright disclose the tool of claim 12, wherein each of the first, second and third indicators includes more than one indicator arranged in a ring type shape around a longitudinal axis of the tool (Hazet Item 8 is illuminated by Items 7).  
Regarding claim 14 (Original), Hazet in view of King in view of Wright disclose the tool of claim 13, further comprising a body portion adapted to be gripped by a user (Hazet Item 5), and a head portion (Hazet Item 2) proximal to an end of the body portion, wherein the first, second, and third indicators are disposed between the body portion and the head portion.  
Regarding claim 15 (Original), (Original), Hazet in view of King in view of Wright disclose the tool of claim 14, wherein the tool is an in-line type tool (Figure 1 of Hazet).  
Regarding claim 18 (Previously Presented), Hazet discloses the tool of claim 17.  Hazet fails to explicitly disclose wherein the first measured amount is about 40% of the target amount of torque or angle that is to be applied to the work piece.  Hazet discloses a flash rate increasing to continuous illumination until a certain torque value is reached.  Although not explicitly disclosed, the tool is relaying torque values to the user through a signal of an indicator.  
King discloses a torque tool wherein the first measured amount is 40% of the target amount of torque or angle that is to be applied to the work piece, the second measured amount is 60% of the target amount of torque or angle that is to be applied to the work piece, and the third measured amount is 80% of the target amount of torque or angle that is to be applied to the work piece (Paragraph [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hazet to set the measured amounts to be 40%, 60%, 80%, 100%, and above 100% as taught by King.  Doing so would give a user several indications of the current torque load as they approached the set torque value.  This is beneficial because overtightening in many situations overtightening is undesirable and can lead to damage or rework (King Paragraphs [0006-8]).
Regarding claim 20 (Previously Presented), Hazet discloses the tool of claim 19.  Hazet fails to explicitly disclose wherein the second measured amount is about 60% of the target amount of torque or angle that is to be applied to the work piece.  
King discloses a torque tool wherein the first measured amount is 40% of the target amount of torque or angle that is to be applied to the work piece, the second measured amount is 60% of the target amount of torque or angle that is to be applied to the work piece, and the third measured amount is 80% of the target amount of torque or angle that is to be applied to the work piece (Paragraph [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hazet to set the measured amounts to be 40%, 60%, 80%, 100%, and above 100% as taught by King.  Doing so would give a user several indications of the current torque load as they approached the set torque value.  This is beneficial because overtightening in many situations overtightening is undesirable and can lead to damage or rework (King Paragraphs [0006-8]). 
Regarding claim 22 (Previously Presented), Hazet discloses the tool of claim 21.  Hazet fails to explicitly disclose wherein the third measured amount is about 80% of the target amount of torque or angle that is to be applied to the work piece.  
King discloses a torque tool wherein the first measured amount is 40% of the target amount of torque or angle that is to be applied to the work piece, the second measured amount is 60% of the target amount of torque or angle that is to be applied to the work piece, and the third measured amount is 80% of the target amount of torque or angle that is to be applied to the work piece (Paragraph [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hazet to set the measured amounts to be 40%, 60%, 80%, 100%, and above 100% as taught by King.  Doing so would give a user several indications of the current torque load as they approached the set torque value.  This is beneficial because overtightening in many situations overtightening is undesirable and can lead to damage or rework (King Paragraphs [0006-8]). 

Claims 16, 17, 19, 21, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hazet (DE202009002124U1) in view of Li (US 2009/0165608).
Regarding claim 16 (Currently Amended), Hazet discloses a tool having a body portion adapted to be gripped by a user and a head adapted to apply torque to a work piece that has a target amount of torque or angle that should be applied to the work piece, comprising: 
a sensor (Item 4 “input module”) adapted to measure an amount of torque or angle applied to the work piece by the tool;72767977v.1Attorney Docket No.: 25493-604990Application No.: 16/374,391Art Unit: 3723 
a light ring (Item 8 is illuminated by Item 7) disposed around a longitudinal axis of the tool between the body portion and the head portion and including illuminating indicators (red, green and yellow LED) that are oriented to face in a direction away from the head portion (Item 6 is a raised surface which would direct light away from the head), the illuminating indicators including a first indicator (Item 7 yellow Led) adapted to illuminate to indicate a measured amount of torque or angle applied to the work piece by the tool.  
Hazet fails to explicitly disclose a light ring adapted to direct light in a direction towards the body portion.
Li teaches a torque wrench with a light adapted to direct light in a direction towards the body portion (Figure 2c and Paragraph [0029] teaches the light ring is capable of being integrated into part or all of the body portion).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the light ring of Hazet by extending the illumination area into the handle as taught by Li.  As discussed by Li, when a worker is using a traditional torque tool the lighting and display is small and can go unnoticed since it’s not observed directly (Li; Paragraph [0006]).  By extending the illumination ring into the body portion, the illumination area is increased and would be more effective of reminding the user of the operating state (Li, Paragraph [0011]).
Regarding claim 17 (Currently Amended), Hazet in view of Li disclose the tool of claim 16, wherein the first indicator illuminates with a first color (yellow) at a first flashing rate when a first measured amount of torque or angle is applied to the work piece by the tool (Hazet Paragraph [0007] “About that in addition, it is conceivable to the flashing frequency of the optical signals vary, so from a slow blinking frequency to a Continuous light shows the respective torque or rotation angle progress becomes”).  
Regarding claim 19 (Previously Presented), Hazet in view of Li disclose the tool of claim 17, wherein the first indicator illuminates with the first color at a second flashing rate, greater than the first flashing rate, when a second measured amount of torque or angle is applied to the work piece by the tool (Hazet Paragraph [0007] “About that In addition, it is conceivable to the flashing frequency of the optical signals vary, so from a slow blinking frequency to a Continuous light shows the respective torque or rotation angle progress becomes”).  
Regarding claim 21 (Currently Amended), Hazet in view of Li disclose the tool of claim 19, wherein the first indicator illuminates with the first color at a solid state when a third measured amount of torque or angle is applied to the work piece by the tool (Hazet Paragraph [0007] “About that in addition, it is conceivable to the flashing frequency of the optical signals vary, so from a slow blinking frequency to a Continuous light shows the respective torque or rotation angle progress becomes”).  
Regarding claim 23 (Currently amended), Hazet in view of Li disclose the tool of claim 21, wherein the illuminating indicators includes a second indicator (Hazet Item 7 green LED) adapted to illuminate with a second color different than the first color at a solid state when a fourth measured amount of torque or angle applied to the work piece is about 100% of the target amount of torque or angle that is to be applied to the work piece (Hazet Paragraph [0007] stop light, green).  
Regarding claim 24 (Currently amended), Hazet in view of Li disclose the tool of claim 23, wherein the illuminating indicators includes a third indicator (Hazet Item 7 red LED) adapted to illuminate with a third color different than the first and second colors at a solid state when the measured amount of torque or angle applied to the work piece is greater than the target amount of torque or angle that is to be applied to the work piece (Hazet Paragraph [0007]).  
Regarding claim 25 (Previously Presented), Hazet in view of Li disclose the tool of claim 16, wherein the first indicator illuminates a yellow light (Hazet Item 7 yellow LED Paragraph [0007]).  
Regarding claim 26 (Currently amended), Hazet in view of Li disclose the tool of claim 23, wherein the first color is a yellow color and the second color is a green color (Hazet Item 7 “stop light” Paragraph [0007]).  
Regarding claim 27 (Currently amended), Hazet in view of Li disclose the tool of claim 24, wherein the first color is a yellow color, the second color is a green color and the third color is a red color (Hazet Item 7 red LED Paragraph [0007]).  
Regarding claim 28 (Previously Presented), Hazet in view of Li disclose the tool of claim 16, wherein the tool is an in-line ratcheting tool (Hazet Figure 1).  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hazet (DE202009002124U1) in view of Li (US 2009/0165608) in view of Blackhaus (US 2014/0069211).
Regarding claim 29 (Previously Presented), Hazet discloses the tool of claim 16.  Hazet fails to explicitly disclose wherein the tool is a torque screwdriver.
Blackhaus teaches a torque screwdriver with indication means similar to that of Hazet (Figure 1, Paragraph [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the torque wrench body of Hazet with the inline screwdriver type as discussed in Blackhaus.  Since it is known that torque wrenches and torque screw drivers are both known examples of torque tools.  Having the torque wrench in screwdriver form would allow a user to access screws and bolts in a confined area.
Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.
Applicant argues Hazet in view of Li fail to disclose the newly amended claims 1 and 12.  The Examiner respectfully disagrees. The Amendment has been fully addressed above. Applicant argues neither Hazet or king discuss the flashing at increased rates as discussed by the claim.  The Examiner agrees with the Applicant, Hazet only discloses increasing a flashing rate as torque increases. This feature is taught by Wright. Applicant argues the combination of Wright is improper, first arguing Wright discusses using a flashing rate to communicate a battery level not a torque; then secondly arguing wright and Hazet in view of King cannot be properly combined. Wright, Hazet and King are all hand tools which makes them analogous and proper for combination. The Examiner agrees Wright does not disclose a flashing rate to communicate with the user a torque level. Wright communicates with the user through an increasing/decreasing flashing rate to communicate the status of the tool at set levels. In this instance of Wright, what is being communicated is a battery status. Since Hazet discloses an increasing flashing rate based on torque and Wright teaches how a varying flashing rate can communicate a status of the tool to a user. It is determined that it would have been obvious to modify the increasing flashing rate of Hazet to change based on levels of measured amount (i.e 40%, 60%, 80% etc.) as taught by King and Wright.
Applicant argues Hazet fails to disclosed the newly amended claim 16.  The Examiner respectfully disagrees.  The light ring of Hazet is located on a raised face that faces away from a tool head.  
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723